Citation Nr: 1101002	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  09-26 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Whether the appellant's income is excessive for the receipt of 
improved death pension benefits based on an application received 
in August 2008.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from December 1952 to November 
1954, and died in June 2008.  The appellant is his widow.

By letter dated September 2008, the Regional Office (RO) informed 
the appellant that her claim for death pension benefits was 
denied.  She filed a timely appeal to the Board of Veterans' 
Appeals (Board).

The appellant was scheduled to testify at a hearing at the RO 
before a Veterans Law Judge in November 2010, but she failed to 
report for it.  Accordingly, her request for a hearing is deemed 
to have been withdrawn.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The RO concluded that the appellant's income exceeded the maximum 
allowable pension rate, and thus denied her claim for death 
pension benefits.

On the appellant's application for death pension benefits, she 
stated her income consisted of Social Security and U.S. Civil 
Service retirement benefits in the monthly amounts of $745 and 
$1,225, respectively.  She reported she had paid $6,828 in burial 
expenses.  She also noted she had paid $1,156 in Medicare 
deductions and $2,766 for private health insurance in 2008.  
Finally, she stated she had paid $1,333 for travel expenses 
relating to the last sickness of the Veteran.  In March 2009, she 
again listed her Medicare (Part B) and private health insurance 
expenses for 2008 and 2009, as well as her unreimbursed medical 
expenses for periods subsequent to the Veteran's death.  

In the statement of the case issued in May 2009, the RO stated it 
could not allow any of the medical expenses for herself.  The 
basis for excluding her unreimbursed medical expenses is unclear.  
The Board notes that under 38 C.F.R. § 3.272(g) (2010), an 
individual's unreimbursed medical expenses may be excluded, 
regardless of when the indebtedness was incurred.  In addition, 
the statement of the case indicated that the expenses of the 
Veteran's last illness and burial it considered were $7,678, but 
did not specify how that figure was calculated, that is, which 
expenses were considered, and which were excluded.  

Thus, the Board believes a more detailed accounting of the 
expenses of the Veteran's last illness and burial, and an 
explanation as to why the appellant's unreimbursed medical 
expenses were not considered is appropriate.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should set forth a detailed 
accounting of all expenses, including 
those relating to the Veteran's final 
illness and the unreimbursed medical 
expenses of the appellant, that were 
considered in determining the appellant's 
countable annual income.
      
2.  Following completion of the above, the 
RO should review the evidence and determine 
whether the appellant's claim may be 
granted.  If not, she should be furnished 
an appropriate supplemental statement of 
the case and be provided an opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


